Citation Nr: 0426106	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  95-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.  

This matter arises from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The Board remanded this matter in April 2000 and October 2003 
for the purpose of obtaining additional evidence and curing 
certain procedural defects.  The matter was returned to the 
Board in April 2004 for final appellate consideration.

The veteran was scheduled for a personal hearing before a 
Hearing Officer in December 2003.  He canceled his hearing 
request two days prior to the hearing and did not request a 
rescheduling of the hearing.  Rather, he asked that the RO 
forward his file to the Board to expedite the consideration 
of his appeal.  


FINDING OF FACT

A chronic acquired psychiatric disability did not manifest in 
service and psychosis was not exhibited within one year of 
service discharge; there is no competent evidence 
establishing a nexus between service and the veteran's 
current psychiatric disability.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred or 
aggravated in service, and a psychosis may not be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

By a letter dated in April 2002, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The October 1994 rating decision, February 1995 statement of 
the case (SOC), August 1995 supplemental statement of the 
case (SSOC), October 1996 SSOC, March 1997 SSOC, February 
2003 SSOC, and December 2003 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The February 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The medical records have been obtained from the San Juan VA 
Medical Center (VAMC).  Decisions and records from the Social 
Security Administration (SSA) have also been considered and 
associated with the claims file.  A search for outstanding 
service medical records was performed and the claims file 
includes those records.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  A VA examination was conducted in September 
1994, which included an October 1994 addendum that addressed 
the question of the etiology of the veteran's current 
psychiatric disability.  Records and reports have been 
translated from Spanish into English to aide in the review of 
the appeal.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

The veteran contends that his currently diagnosed major 
depression and/or dysthymic disorder had its onset during his 
active military service.  He asserts that he suffered a 
nervous breakdown in service.  He says he never completely 
recovered from his breakdown.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury. 38 C.F.R. § 3.310(a) (2003).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychoses becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Personality disorders are not diseases within the meaning of 
applicable legislation and service connection may not be 
granted for a personality disorder.  See 38 C.F.R. § 3.303(c) 
(2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Service medical records, to include records from Walter Reed 
General Hospital and the U.S. Naval Hospital at Homestead Air 
Force Base (HAFB), document that the veteran received 
treatment for psychiatric complaints.  The veteran's pre-
induction examination indicated that his psychiatric system 
was normal.  In March 1962, he was admitted to the hospital 
at HAFB following a fainting spell.  He said his fainting 
spell was preceded by left anterior chest pain and shortness 
of breath.  The veteran stated that he had suffered a head 
injury about one year earlier, and that, since that time, he 
had been experiencing problems with headaches, breathing, and 
blurred vision.  Several examinations and consultations were 
performed.  The consensus was that the veteran suffered from 
a psychogenic cardiovascular reaction, which had been brought 
on by family problems at home.  He was transferred to Walter 
Reed General Hospital.

A May 1962 Narrative Summary from Walter Reed General 
Hospital indicated that the veteran gave no history of any 
psychiatric problems, to include fainting spells, but that he 
did give a long history of marked dependency on his family.  
The veteran reported that he was "not sick," and that he 
would be all right if he could go home.  The examiner noted 
that the veteran's behavior and reactions appeared to be 
completely normal when he was transferred to the Open Ward 
and permitted to interact with Spanish-speaking technicians 
and patients.  The veteran did not offer any physical 
complaints during his entire hospitalization.  He did, 
however, remain steadfast in his desire to be separated from 
the service.  On consideration of his response to 
hospitalization and the findings of a mental status 
evaluation, the veteran was diagnosed as having passive 
dependency reaction, chronic, which was manifested by vague 
neuromotor and cardiovascular symptoms. 

In June 1962, the veteran suffered a spell where he fell down 
and began salivating, kicking, scratching, and biting 
himself.  He also bit several men who attempted to restrain 
him.  The incident lasted about 25 minutes.  The veteran then 
appeared to be awake and alert but drowsy.  The examiner 
noted that there was nothing in the veteran's history to 
suggest that he had had a convulsion.  The diagnosis was 
hysteria.

The veteran's service discharge examination indicated that 
his psychiatric condition was normal.  No reference was made 
to any psychiatric complaints.

An application for hospital admission was received by the RO 
in August 1974.  The examining physician indicated that the 
veteran had a severe psychoneurosis crisis and anxiety 
reaction.  He recommended that the veteran be admitted to the 
VA hospital for treatment.  No reference was made to his 
active military service.  

Records and reports from the San Juan VAMC, Ponce VA 
Outpatient Center (VAOC), V. Bonilla, the Administracion de 
Los Sistemas de Retiro, and the SSA were associated with the 
claims folders.  An April 1993 treatment note from the Ponce 
VAOC indicated that the veteran was being seen by a 
psychiatrist due to complaints of insomnia, social isolation, 
hyperphagia, agitation, and extreme sadness.  A complete 
physical examination was conducted.  The impression was that 
the veteran had questionable hemi-paralysis with a history of 
recurrent transient ischemic attacks superimposed on an old 
infarct. 

A report of a June 1993 psychiatric examination received from 
the SSA indicated that the veteran suffered from a moderate 
dysthymic disorder following a January 1992 cerebrovascular 
accident.  VA diagnosed major depression in August 1993.  A 
First Interview Note from the San Juan VAMC noted that the 
veteran gave a history of depression during his active 
military service, but that the condition had remained 
quiescent until he suffered his 1992 cerebrovascular 
accident.  Another psychiatric report received from the SSA 
shows that the veteran was diagnosed as having major 
depression with psychosis.  Dated in November 1993, the 
report also indicates that the first sign of the veteran's 
illness was in January 1992.  Subsequent treatment records 
document the veteran's active treatment for major depression 
with psychosis.  None of the above referenced reports or 
records contained any findings that related the veteran's 
depression to his active service.  On the contrary, a 
psychological consultation performed by the SSA in December 
1993 indicated that the veteran's symptoms of depressive 
affect, poor concentration, crying spells, and insomnia were 
secondary to his cerebrovascular accident.

Statements received from the veteran's wife and his sister 
have also been considered.  His sister stated that the 
veteran had been a very happy and hard-working person before 
he entered the military.  She recalled that he had a nervous 
breakdown following a period of leave.  Similarly, the 
veteran's wife, who was affianced to the veteran in February 
1962, stated that the veteran underwent extensive psychiatric 
treatment during his active military service.

A VA psychiatric examination was conducted in September 1994.  
The examiner noted that the veteran had a psychiatric 
hospitalization in April 1993 with a diagnosis of major 
depression with psychotic features, and that he also had a 
neurological diagnosis of recurrent transient ischemic 
attacks and hypertension.  He also observed that the veteran 
gave a history of psychiatric hospitalization in service in 
1962.  A psychiatric examination was conducted.  The clinical 
(Axis I) diagnosis was dysthymic disorder, late onset.  Under 
Axis II, Personality disorders, the veteran was noted to have 
passive and dependent personality traits.

In an addendum dated in October 1996, the physician stated 
that he had reviewed the entire claims file to determine if 
there was a possible relationship between the veteran's 
current psychiatric condition and the diagnosis rendered in 
1962.  He stated that he had carefully reviewed the records 
and reports from Walter Reed and the hospital at HAFB as well 
as the findings from the September 1994 examination.  With 
this information, the examiner opined that there was "no 
relationship" between the veteran's current dysthymic 
disorder and the diagnosis of passive dependency reaction, 
which had been rendered at Walter Reed General Hospital in 
May 1962.  He noted that the veteran's current personality 
disorder, passive and dependent personality traits, was 
similar to the passive dependency reaction that was diagnosed 
in service.

As noted above, the service medical records fail to establish 
that a chronic psychiatric disability was present during the 
veteran's active service.  The veteran clearly suffered from 
an acute psychiatric (anxiety) reaction in service.  The 
record shows that he was initially diagnosed as having 
psychogenic cardiovascular reaction, but that, upon further 
examination, it was determined that he had suffered a passive 
dependency reaction which was manifested by vague neuromotor 
and cardiovascular symptoms.  The veteran's only other 
treatment was for hysteria in June 1962.  There are no other 
findings regarding psychiatric problems during the veteran's 
active service and his service discharge examination 
indicated that his psychiatric condition was normal.  The 
first post-service evidence of psychiatric treatment is not 
until January 1973, which is over 9 years post-service 
discharge.  In other words, there is no evidence showing a 
chronic psychiatric disability in service or a psychosis 
within one-year of the veteran's service discharge.  

The veteran must therefore present medical evidence that 
establishes a nexus between his current psychiatric disorder 
(major depression and/or dysthymic disorder) and passive 
dependency reaction that occurred during his active service.  
A VA psychiatric examiner, however, has reviewed the record 
and has concluded that the veteran's current psychiatric 
disorder did not have its onset during active service.  
Rather, the examiner seemed to link the reaction that the 
veteran had in service with his current personality disorder.  
A personality disorder, as referenced above, is not a disease 
or injury for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  Further, the Board notes that the reports 
received from the SSA seem to attribute the veteran's 
depression to the cerebrovascular accident that he suffered 
in January 1992 and subsequent recurrent transient ischemic 
attacks.  There is simply no evidence that relates the 
veteran's current acquired psychiatric disability to his 
military service.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, and that, therefore, the provisions of § 5107(b) 
are not applicable.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



